Citation Nr: 0918021	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  03-19 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION


The appellant served on active duty from October 1974 to 
March 1976.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for flat 
feet.

The appellant appealed the RO's decision to the Board.  In 
June 2004, he testified before a Veterans Law Judge sitting 
at the RO.  In an October 2005 decision, the Board denied 
service connection for flat feet.

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending before the Court, in August 2006, the 
appellant's then-attorney and a representative of VA's 
General Counsel, on behalf of the Secretary, filed a joint 
motion for remand, arguing that the Board's reasons and bases 
in its October 2005 decision were inadequate.  In an August 
2006 order, the Court granted the motion, vacated the Board's 
October 2005 decision, and remanded the matter to the Board 
for readjudication.

In a January 2007 decision, the Board again denied service 
connection for flat feet.  The appellant again appealed the 
Board's decision to the Court.  While the matter was pending 
before the Court for a second time, in March 2008, the 
appellant's then-attorney and a representative of VA's 
General Counsel filed another joint motion for remand, this 
time arguing that VA had failed to fulfill its duty to notify 
under 38 U.S.C.A. § 5103(a).  It is noted that this 
deficiency was not raised at the time of the previous Joint 
Motion.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 
(1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) (noting that 
advancing different arguments at successive stages of the 
appellate process does not serve the interests of veterans, 
and that such a practice hinders the decision-making process 
and raises the undesirable specter of piecemeal litigation).  
In an April 2008 order, the Court nonetheless granted the 
motion, vacated the Board's January 2007 decision, and 
remanded the matter to the Board for readjudication.

Because of the binding nature of the Court's order, in 
December 2008, the Board remanded the matter to the RO for 
compliance with the terms of the second joint motion.  A 
review of the record shows that the RO has complied with the 
Board's remand instructions.  Stegall v. West, 11 Vet. App. 
268 (1998).  


FINDING OF FACT

The appellant's bilateral pes planus (flat feet) preexisted 
service and was not aggravated therein.


CONCLUSION OF LAW

Disability due to flat feet was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has provided additional guidance with respect to 
VA's VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In this case, in a December 2008 letter, the RO addressed all 
three notice elements delineated in 38 C.F.R. § 3.159, as 
well as the additional notification requirements imposed by 
the Court in Dingess/Hartman.  The Board further notes that 
the December 2008 letter advised the appellant "of the 
evidence necessary to substantiate his claim of entitlement 
to service connection to include providing a nexus between 
his current disability and service, or by showing that his 
preexisting condition was aggravated by service."  See March 
2008 Joint Motion at page 2.  Although this letter was not 
sent prior to the initial decision on the appellant's claim, 
because the RO subsequently reconsidered the appellant's 
claim in a February 2009 Supplemental Statement of the Case, 
no prejudice has resulted.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006); see also Medrano v. Nicholson, 21 Vet. 
App. 165 (2007) (holding that a notice error may be cured by 
providing compliant notice, followed by a readjudication); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an Statement of the 
Case or Supplemental Statement of the Case, is sufficient to 
cure a timing defect).  

For the reasons discussed above, the Board finds that VA has 
fulfilled its duty to notify under the VCAA to the extent 
necessary.  Neither the appellant nor his representative has 
argued otherwise.  In any event, this claim has been the 
subject of two prior Board decisions and Court remands; thus, 
it is clear that any defects in notice have been cured by the 
appellant's actual and/or constructive knowledge of the 
information and evidence necessary to substantiate his claim.  
See e.g. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (noting that the purpose of the VCAA notice requirement 
is not frustrated if, for example, the claimant has actual 
knowledge of what is needed or a reasonable person could be 
expected to understand what is needed).  

Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In this case, the appellant's service treatment records are 
on file, as are post-service VA clinical records.  Despite 
being given the opportunity to do so, the appellant has 
neither submitted nor identified any additional post-service 
VA or private clinical records pertaining to his claim.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2008).  

The appellant has also been afforded an October 2002 VA 
medical examination in connection with his claim.  The report 
of that examination is of record, as is a July 2003 addendum 
to the examination report.  The Board has also obtained a 
March 2005 VHA opinion from a VA podiatrist.  See 38 C.F.R. § 
3.159(c)(4) (2008).  The Board finds that these reports 
provide the necessary medical opinions.  Neither the 
appellant nor his representative has argued otherwise.  For 
that reason, the Board concludes that an additional 
examination is not necessary.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
development duties to the appellant.  In that regard, the 
Board notes that the sole basis for the August 2006 joint 
motion was the Board's failure to provide adequate reasons 
and basis for its decision on the merits of the claim of 
service connection for flat feet.  The sole basis for the 
March 2008 joint motion was VA's failure to fulfill its duty 
to notify under 38 U.S.C.A. § 5103(a).  In neither joint 
motion did the parties make any comments regarding the 
actions taken by VA to fulfill its duty to assist obligations 
to the appellant.  

Again, the Court has stated that advancing different 
arguments at successive stages of the appellate process does 
not serve the interests of the parties, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); see also Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 
(Fed. Cir. 1992).  The Board is therefore confident that if 
there were any substantive comments concerning the VA's VCAA 
duty to assist obligations, such would have surfaced in the 
prior two joint motion so that any deficiencies could be 
corrected without further delay to the appellant.

In view of the foregoing, the Board finds that a remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Thus, no further notification or development action 
is necessary on the issue now being decided.  Again, neither 
the appellant nor his representative has argued otherwise.  


Background

On his October 1974 military enlistment medical examination, 
the appellant denied a history of foot trouble.  The examiner 
noted that the appellant had second degree pes planus, 
asymptomatic.  The appellant's physical profile was noted to 
be "1" in all categories.  See Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992) (observing that the "PULHES" profile 
reflects the overall physical and psychiatric condition of 
the appellant on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level 
of medical fitness for retention in the military service)).

In-service medical records show that on three occasions in 
January 1976, the appellant sought treatment for a foot 
problem.  He reported that he had had pain in both feet for 
the past month, with extreme pain on standing, walking and 
running.  X-ray studies showed bilateral pes planus.  

On January 27, 1976, the appellant was seen for a 
consultation in the podiatry clinic.  Examination revealed 
rigid flat feet with pain in the arches.  The podiatrist 
concluded that there was no effective treatment for the 
appellant's disability.  In February 1976, a Medical Board 
determined that the appellant had severe, symptomatic, 
congenital flat feet, a condition that had not responded to 
treatment and was interfering with his ability to perform his 
duties.  The Medical Board therefore recommended discharge 
from service.  

According to a February 3, 1976, Physical Profile Record 
completed in connection with the Medical Board Proceedings, 
it was determined that the appellant was not medically 
qualified for duty due to severe, congenital flat feet, 
symptomatic.  A box on the form was check marked indicating 
that the condition was permanent.  The appellant was assigned 
a P-3, reflecting that "the condition pertains to physical 
capacity and stamina and that the individual suffers from a 
medical condition or physical defect that demands particular 
assignment restrictions."  See August 2006 joint motion, at 
page 4.  

A February 4, 1976, document entitled Medical Board 
Proceedings notes that the appellant was unfit for service 
due to bilateral pes planus, severe, symptomatic.  This 
document notes that the appellant's pes planus had existed 
prior to service (indeed had existed since the appellant's 
birth), and had not been aggravated by active duty.  

At the appellant's February 1976 military separation medical 
examination, the examiner diagnosed bilateral pes planus, 
severe, symptomatic.

In September 1997, the appellant submitted an application for 
VA pension benefits, stating that he was unable to work due 
to several disabilities.  His application, however, is 
conspicuously silent for any mention of flat feet, as is 
medical evidence received in support of the claim.  In fact, 
at a February 1998 VA medical examination, it was noted that 
the appellant walked well.  

In July 2002, the appellant submitted an original claim of 
service connection for flat feet.  

In support of his claim, the RO obtained VA clinical records 
showing that in August 2002, the appellant sought treatment 
for burning pain in his feet, which he indicated worsened 
with long periods of standing.  X-ray studies showed mild 
hypertrophic degenerative osteoarthritis, bilateral feet, and 
a tiny plantar spur of the calcaneal bone.  The diagnosis was 
bilateral pes planus and alcoholic bilateral paresthesias.  

The appellant underwent VA medical examination in October 
2002, at which he claimed to have experienced painful feet 
since service.  Examination showed that the appellant walked 
with a normal gait.  When he stood on his toes, he reproduced 
his arch nicely and exhibited normal heel varus.  The 
diagnosis was bilateral pes planus.  After reviewing the 
appellant's claims folder, the examining VA physician 
concluded it was not as least as likely as not that that 
appellant's preexisting pes planus was aggravated during 
service beyond normal progression or became permanently worse 
during service.  The VA physician explained that pes planus 
was a very common congenital abnormality.  He indicated that 
he could not imagine any activity that could make an 
asymptomatic pes planus become symptomatic, unless there was 
some fracture or major ligamentous injury, neither of which 
was documented in the appellant's service treatment records.  

In a July 2003 addendum, the examiner elaborated on his 
opinion.  He noted that the appellant had severe, 
symptomatic, bilateral pes planus on discharge in 1976.  
Because he did not know the appellant's pre-service level of 
disability or pain, the examiner indicated that it would be 
his opinion that "in some way the service aggravated his 
feet and may have aggravated his pre-service condition to 
some degree."  He explained that, traditionally, the degree 
to which pes planus could be aggravated by ambulation, 
running, hiking, or even the most intensive physical exertion 
would be limited and certainly would not produce severe long-
term disability.  He concluded that the appellant's flat feet 
became more symptomatic, or more specifically, caused more 
foot pain, during service than the appellant experienced 
prior to service.

At his June 2004 Board hearing, the appellant testified that 
he had had no problems with his feet prior to service.  He 
indicated that during service, however, he developed severe 
symptomatology for which he was discharged.  The appellant 
claimed that he received treatment for his feet on a 
continuous basis after his separation from service, although 
he was unable to remember specific dates or treatment 
providers.  He indicated that his current symptoms included 
bilateral foot pain, which prevented him from standing or 
walking for long periods.  

In March 2005, a VA podiatrist responded in a written opinion 
to the following questions posed by the Board:  (1) Is 
congenital, flexible pes planus best medically characterized 
as a defect or a disease; (2) Did the appellant experience a 
permanent worsening, or just a symptomatic flare-up, of his 
congenital, flexible flat feet in service; (3) Was any 
permanent worsening of the congenital, flexible flat feet due 
to the natural progress of the disorder; and (4) If the 
appellant's congenital, flexible flat feet permanently 
increased in severity in service beyond normal progression, 
is it likely, unlikely, or at least as likely as not that any 
of the appellant's current bilateral foot symptoms are 
attributable to such worsening in service?

In his opinion, the VA podiatrist responded that:  

(1)	Congenital, flexible pes planus is best 
characterized as a defect.  As with all defects, the 
part in question is functional.  However, failure to 
the part becomes more evident when stress is applied 
[past] the defect threshold.  In other words, the 
patient's condition, however asymptomatic prior to his 
time in service, became symptomatic while taking part 
in training exercises such as running and hiking.  
These activities applied a stress that caused the 
symptoms the veteran experienced and was treated for in 
service.  

(2)	The symptoms associated with the congenital, flexible 
pes planus would naturally dissipate once the stress is 
removed unless there was an incident that caused injury 
to the patient's feet.  It is the opinion that the 
patient experienced a symptomatic flare-up of his 
congenital, flexible pes planus.  

(3)	Congenital, flexible pes planus with time would 
naturally progress and worsen, revealing symptoms as 
one age and gain weight.  The aging process would 
weaken ligaments/tendons that supports the feet and the 
weight gain would provide increased stress to the feet.  
These factors would cause symptoms to be evident in a 
person with congenital, flexible pes planus as the 
person advanced in age.

(4)	It is the opinion that the patient's congenital, 
flexible pes planus current permanent increase in 
severity is highly unlikely attributable to such 
worsening in service.  


Applicable Law

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations. 38 C.F.R. § 3.303(c).  However, where during 
service a congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82- 90 (July 18, 1990), published at 
56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel 
opinion 01-85 (March 5, 1985).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 
C.F.R. § 3.304 (2008).

For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2008).

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  


Analysis

The appellant seeks service connection for flat feet on the 
basis of aggravation.  Specifically, he claims that his pes 
planus was asymptomatic prior to service and was aggravated 
during service, to the point that he required a medical 
discharge.  

As set forth above, the law presumes a veteran to be in sound 
condition when enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of enrollment.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In this case, the appellant's service enlistment medical 
examination report contains a clear diagnosis of second 
degree pes planus.  Thus, the Board finds that the 
presumption of sound condition at service entrance does not 
attach in this case.  See Crowe v. Brown, 7 Vet. App. 238, 
245 (1994); see also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  

The United States Court of Appeals for the Federal Circuit 
has held that in cases such as this, where a preexisting 
disorder is noted upon entry into service, the appellant 
cannot bring a claim for service connection for that 
disorder, but may bring a claim for service-connected 
aggravation of that disorder.  In such cases, the burden 
falls on the appellant to establish aggravation under 
38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  If the presumption of aggravation under 
section 1153 arises, however, the burden shifts to the 
government to show a lack of aggravation by establishing that 
the increase in disability is due to the natural progress of 
the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

In this case, on the basis of all the evidence of record 
pertaining to the manifestations of the appellant's pes 
planus prior to, during, and subsequent to service, the Board 
concludes that the evidence of record does not show that the 
underlying disorder increased in severity during active 
service.  38 U.S.C.A. 1153, (West 2006); 38 C.F.R. 3.306 
(2006).  Under these circumstances, the presumption of 
aggravation is not for application.  See Beverly v. Brown, 9 
Vet. App. 402, 405 (1996).

In this case, the Board concedes that the appellant's pes 
planus was asymptomatic prior to service and became 
symptomatic during service.  Indeed, his pes planus was 
characterized as severely symptomatic at the time of his 
discharge from service.  However, the fact that the appellant 
exhibited symptoms in service, in and of itself, is not 
sufficient to show that the underlying condition, as 
contrasted to the symptoms, worsened.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); Hunt, 1 Vet. App. at 296; Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  

In that regard, the Board has considered the February 1976 
Physical Profile Record that contains a checkmark to the 
effect that the appellant's severe, congenital flat feet 
condition was permanent.  A Medical Board Proceedings 
document completed the following day, however, concluded that 
the appellant's congenital pes planus had existed prior to 
service and had not been aggravated by active duty.  

Moreover, the Board notes that the post-service record is 
devoid of any clinical records showing that the appellant 
received medical treatment for his pes planus immediately 
after service or for many years after his service separation.  
In fact, the record contains no clinical record of post-
service medical treatment for, let alone complaints of, pes 
planus until 2002, more than 26 years after the appellant's 
separation from service.  Although the appellant has recently 
claimed that his pes planus has remained consistently 
symptomatic since service, the Board does not find his 
statements to be credible because the post-service clinical 
records document numerous medical complaints, which do not 
include continuous pes planus symptomatology.  The 
conspicuous 26-year gap in treatment records is persuasive 
evidence against the claim and strengthens the conclusion 
that the appellant's in-service pes planus symptoms 
represented a temporary flare-up, rather than a permanent 
increase in the severity of the underlying condition.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In other words, the credible, objective evidence of record 
shows rather clearly that in-service, the appellant was 
unable to complete his military training due to foot pain 
from pes planus; however, after service, there is no 
credible, objective evidence showing continued symptoms, 
indicating such symptoms subsided when the appellant avoided 
strenuous activity.  This supports the conclusion that the 
appellant's pes planus was not permanently aggravated by 
service.  

The Board notes that this conclusion is further supported by 
the post-service medical opinions of record.  In that regard, 
the record includes a March 2005 medical opinion from a VA 
podiatrist who concluded that the appellant's pes planus was 
not aggravated during service.  In that regard, he explained 
that although the appellant's pes planus was asymptomatic 
prior to service and became severely symptomatic therein, 
such in-service symptoms represented a temporary flare-up of 
his pes planus.  Based on his review of the claims folder, 
the examiner concluded that it was "highly unlikely" that 
the appellant's underlying pes planus underwent a permanent 
increase in disability during service.  

The Board finds that the March 2005 medical opinion is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by a doctor of podiatric medicine who 
clearly has the expertise to opine on the matter at issue in 
this case.  In addition, he addressed the appellant's 
contentions, gave a considered rationale for his opinion, and 
based such opinion on a review of the appellant's claims 
folder.  For these reasons, the Board finds that the March 
2005 VHA opinion is the most probative opinion in this case.  

The Board further notes that this opinion appears to be 
supported by the earlier opinions provided by the VA 
physician in October 2002 and July 2003.  In the October 2002 
opinion, the VA examiner concluded unequivocally that it was 
not as least as likely as not that that appellant's 
preexisting pes planus was aggravated during service beyond 
normal progression or became permanently worse during 
service.  

In a July 2003 clarifying opinion, the examiner indicated 
that "in some way the service aggravated his feet and may 
have aggravated his pre-service condition to some degree."  
Taken out of context, such statement would appear to support 
the appellant's claim.  When read in the context of the 
October 2002 opinion and the remainder of the July 2003 
opinion, however, it weighs against the claim.  

In that regard, in the original October 2002 opinion, the 
examiner indicated that he could not imagine any activity 
that could make an asymptomatic pes planus become 
symptomatic, unless there was some fracture or major 
ligamentous injury, neither of which was documented in the 
appellant's service medical records.  In the July 2003 
addendum, he clarified that pes planus could become 
symptomatic due to physical activity, but that even the most 
intensive physical exertion would not produce severe long-
term disability.  He concluded, as did the VA podiatrist in 
March 2005, that the appellant's flat feet became more 
symptomatic, or more specifically, caused more foot pain, 
during service than prior to service.  However, the Board 
finds that he did not conclude that the fact that the 
appellant's pes planus became symptomatic during service was 
evidence that the underlying disability permanently increased 
in severity.  Davis v. Principi, 276 F. 3d 1341, 1346-47 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

Even assuming for discussion purposes that the July 2003 
opinion is read to support the appellant's claim, the Board 
finds that it is less probative than the March 2005 VHA 
opinion.  Read as a supportive opinion, the July 2003 opinion 
is inconsistent with the previous October 2002 opinion 
provided by the examiner, as well as the other evidence of 
record, which does not provide any clinical evidence to 
support a post-service continuation of the pes planus 
symptoms.  Moreover, the record does not show that the July 
2003 VA medical examiner had specialized expertise in the 
field of podiatry, as did the examiner who provided the March 
2005 VA medical opinion.  

The Board has also considered the appellant's statements that 
he currently has a pes planus disability due to his period of 
service.  Even though he is competent to provide testimony as 
to his foot symptoms, or other matters within his personal 
observation, since he is not a medical professional he is not 
competent to state that the underlying pathology of his 
bilateral pes planus was aggravated for VA purposes during 
his period of active service.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, the Board is unable to assign 
probative value to the appellant's assertions in this regard.

In summary, the service treatment records of the appellant's 
in-service pes planus symptoms, as well as the lack of post-
service medical evidence to document symptoms or treatment 
for pes planus, and the October 2002, July 2003, and March 
2005 VA medical opinions, in the aggregate, preponderate 
against in-service permanent aggravation of the appellant's 
pes planus.  See Jordan v. Principi, 17 Vet. App. 261 (2003).  




ORDER

Service connection for flat feet is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


